Filed 1/19/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 7







Lance J. Cole, 		Plaintiff and Appellee



v.



Elizabeth D. Cole, 		Defendant and Appellant







No. 20040271







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Robert W. Holte, Judge.



AFFIRMED.



Per Curiam.



Lance J. Cole (no appearance), plaintiff and appellee.



Lynn M. Boughey, Boughey Law Firm, P.O. Box 1206, Minot, N.D. 58702-

1206, for defendant and appellant.

Cole v. Cole

No. 20040271



Per Curiam.

[¶1]	Elizabeth D. Cole appealed an order denying her motion to vacate the judgment entered in a divorce action.  The order is affirmed under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring